Title: Proclamation Extending Building Regulations in the City of Washington, 15 January 1803
From: 
To: 


          
            By the President of the United States.
          
          Whereas by the first Article of the Terms and Conditions declared by the President of the United States on the seventeenth day of October 1791 for regulating the Materials and manner of Buildings and Improvements on the Lots in the City of Washington, it is provided “that the outer and party walls of all Houses in the said City, shall be built of Brick or Stone,” and by the third Article of the same terms and Conditions it is declared, that the wall of no house shall be higher than 40 feet to the roof in any part of the City, nor shall any be lower than 35 feet on any of the Avenues; And Whereas the above recited Articles were found to impede the settlement in the City of Mechanicks and others whose Circumstances did not admit of erecting houses authorized by the said Regulations, for which cause the operation of the said Articles has been suspended by several Acts of the President of the United States from the fifth day of June 1796 to the first day of January 1803 and the beneficial effects arising from such suspensions having been experienced—it is deemed proper to revive the same, with the exception hereafter mentioned—Wherefore I Thomas Jefferson President of the United States do declare that the first and third Articles above recited shall be, and the same are hereby suspended until the first day of January 1804, and that all Houses which shall be erected in the said City of Washington previous to the said first day of January 1804 conformable in other respects to the regulations aforesaid shall be considered as lawfully erected, except that no wooden house covering more than 320 square feet or higher than twelve feet from the Sill to the Eve shall be erected—nor shall such house be placed within 24 feet of any brick or Stone house. 
          Given under my hand this 15th January 1803
          
            Th: Jefferson
          
        